IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,321




EX PARTE CHARLES EDWARD TAYLOR, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08693-D IN THE 350TH JUDICIAL DISTRICT COURT
FROM TAYLOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
aggravated sexual assault of a child, and was sentenced to forty years’ imprisonment. 
            Applicant contend, inter alia, that his appellate counsel rendered ineffective assistance
because he timely filed a motion for new trial, but subsequently failed to timely file a notice of
appeal.  We remanded this application to the trial court for findings of fact and conclusions of law.
            The trial court has determined that appellate counsel failed to timely file a notice of appeal. 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 08693-D from the 350th Judicial District Court of Taylor
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: March 24, 2010
Do Not Publish